Title: To George Washington from Henry Knox, 18 April 1792
From: Knox, Henry
To: Washington, George



Sir
[Philadelphia] 18. April 1792

I respectfully submit to you the speeches delivered to Colo. Pickering yesterday, which he has just sent me—by which it woud appear that further hopes of obtaining (by general consent) any of their number to go to the Miami Village would be delusive—Capt. Hendricks would go almost alone but one or two others of no great Importance may be persuaded to go with him. If Colo. Willet will go, Hendricks and the others may accompany him. I submit the enclosed letter to Willet—If he still declines he will be silenced forever—If you should please to approve I will transmit it—I am Sir most respectfully yr hble Servt

H. Knox

